DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 7-13 and 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose the recited combinations of elements in facilitating detection and identification of vehicle parts, including training a first algorithm based on at least images with pre-marked areas indicating final locations for multiple parts of the vehicle; detecting, based on the trained first algorithm, a first area of the captured image in which a first part of the vehicle is located; identifying, from a plurality of predetermined classes, a class corresponding to the first part in the detected first area, wherein the class indicates a location of the first part in relation to the vehicle; and generating a result which indicates a list including an insurance claim item and corresponding damages based on the first area, the first part, and the class corresponding to the first part, as in claims 1, 9 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM BHATTACHARYA whose telephone number is (571)272-7917.  The examiner can normally be reached on weekdays, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAM BHATTACHARYA/Primary Examiner, Art Unit 2646